                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DONALD ROSEBROUGH, et al.,

      Plaintiffs,                                    Case No. 18-cv-10222
                                                     Hon. Matthew F. Leitman
v.

BANNUM PLACE, INC., et al.,

     Defendants.
__________________________________________________________________/

          ORDER GRANTING DEFENDANT’S MOTION FOR FIRST
         AMENDMENT OF AFFIRMATIVE DEFENSES (ECF #30)

      On January 16, 2019, Defendant Bannum Place, Inc. filed a motion to amend

its affirmative defenses in this action. (See Mot., ECF #30.) More specifically,

Bannum Place says that it recently uncovered “Hold Harmless Agreement[s]” that

“potentially insulate[ it] from all or some of the claims presented in [P]laintiffs’

lawsuit.” (Id. at Pg. ID 173.) Bannum Place therefore asks the Court to allow it to

amend its affirmative defenses “to add that [P]laintiffs’ claims are barred by the Hold

Harmless Agreement signed by each [Plaintiff].” (Id. at Pg. ID 174.) Plaintiffs

oppose the motion on the ground that the proposed amendment is futile because the

Hold Harmless Agreements are unenforceable. (See Resp., ECF #31.)




                                          1
 
      The Court will rule on the validity and enforceability of the Hold Harmless

Agreements on summary judgment. Accordingly, the Court will GRANT Bannum

Place’s motion to amend its affirmative defenses. The Court takes no position, at

this time, as to the viability of Bannum Place’s newly-added affirmative defense.

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 5, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 5, 2019, by electronic means and/or
ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         2
 
